Citation Nr: 1227592	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to basic eligibility for accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in May 2003, and the appellant is the surviving spouse of the Veteran. 

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  In May 2011, the Board remanded the claim for additional development and to schedule the appellant for a hearing before a Veterans Law Judge; a hearing was conducted in May 2012 in St. Louis, Missouri, before the undersigned, and a transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in May 2003, and his death certificate cites the underlying cause of his death as colon cancer.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  While the Veteran served in the Republic of Vietnam, there is no presumed relationship between colon cancer and Vietnam-related herbicide exposure.

4.  The Veteran's service treatment records fail to reflect any colon complaints, and the first treatment of record for colon cancer is in 2001.

5.  There is no medical evidence of record suggesting a relationship between the Veteran's cause of death and service.

6.  The appellant's claim for accrued benefits was received by the RO in February 2006, more than one year after the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2011).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

With respect to the claim for accrued benefits, the notification obligation was accomplished by letters dated in May 2006 and January 2008.  Regarding the claim for service connection for the cause of the Veteran's death, the notification obligation was accomplished by way of a letter from the RO to the appellant dated in March 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. (2007).  The appellant was informed that to prevail on this matter, evidence was needed which showed that a service-connected disability caused or contributed to cause the Veteran's demise.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all available private medical records have been obtained and associated with the claims file.  Further, the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The record contains sufficient competent medical evidence to decide the claim.  The Board acknowledges that a VA medical opinion addressing a potential relationship between the Veteran's cause of death and service was not obtained.  However, in the instant case, the evidence of record fails to suggest such a potential relationship, as the Veteran had no related treatment in service, was diagnosed with colon cancer many years after service, and no medical opinion or statutory presumption provides a potential link to service.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Cause of the Veteran's Death

As referenced above, the Veteran died in May 2003, and his death certificate cites his underlying cause of death as colon cancer that had been present for two years.  The appellant contends that the Veteran's developed colon cancer that spread throughout his body as the result of his herbicide exposure while serving in the Republic of Vietnam.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

In that regard, the Board notes that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  In the instant case, while the Veteran may be presumed to have had such herbicide exposure based on the evidence of record reflecting his service in the Republic of Vietnam in 1967 and 1968, colon cancer is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2011).   Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Moreover, neither the Veteran's service treatment records nor post-service treatment records suggest that the Veteran developed colon cancer either during or as a result of service.  The Veteran's service treatment records fail to reflect any colon complaints, and no abnormalities of the Veteran's abdomen, viscera, anus, or rectum were noted on separation from service.  Similarly, the Veteran denied ever having experienced any stomach or intestinal trouble when completing his separation medical history examination report.  The medical records in the claim folder indicate that colon cancer was diagnosed in 2001 following colonoscopy.  Thus, the Veteran's colon cancer manifested many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The private treatment of record also does not include any medical opinions or notations suggesting a link between the Veteran's colon cancer and service.  

The Board specifically acknowledges its consideration of the appellant's lay assertions that the Veteran contracted his colon cancer as the result of his in-service herbicide exposure.   However, the appellant herself does not possess the medical expertise to provide this link, and the medical evidence of record fails to reflect any support for this theory.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

In sum, the evidence of record reflects a lack of any colon treatment or complaints in service; the lapse of approximately 33 years between the Veteran's discharge from service and his treatment for colon cancer; a lack of any medical evidence suggesting a link between the Veteran's colon cancer and service; and the VA determination that colon cancer is not presumptively associated with herbicide exposure.  Accordingly, the Board finds that a basis for granting service connection for the cause of the Veteran's death, cited as colon cancer, has not been presented.  Thus, the appellant's appeal is denied.

Accrued Benefits

Among the requirements for accrued benefits is that the claim for accrued benefits be filed within one year after the date of death of the individual with respect to whom such benefits are sought. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The appellant's husband died in May 2003.  The appellant filed a claim for accrued benefits that was received in February 2006. 

As the appellant missed the statutory deadline for filing her claim for accrued benefits, the pertinent facts in this case are not in dispute and the law is dispositive.  The appellant's claim must therefore be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to basic eligibility for accrued benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


